*499Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered February 14, 2008, convicting defendant, after a nonjury trial, of assault in the second degree, reckless endangerment in the first degree, criminal possession of stolen property in the fourth degree and aggravated unlicensed operation of a motor vehicle in the third degree, and sentencing him, as a second felony offender, to an aggregate term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. Reliable evidence provided by police officers and a civilian witness established that defendant was the fleeing driver of a stolen car, and that he struck a police officer. The element of physical injury was properly established by the officer’s testimony as to the level of pain he felt (see People v Guidice, 83 NY2d 630, 636 [1994]). Defendant’s pattern of egregious conduct in this lengthy car chase supported the conclusion that he acted with the culpable mental state of depraved indifference to human life (see People v Feingold, 7 NY3d 288 [2006]; People v Mooney, 62 AD3d 725 [2009]). Concur—Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ.